DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, lines 7-8, recites “an identifier of the original access management entity”. For clarity, it is suggested to replace with “the identifier of the original access management entity”.
Claim 1, line 8, recites “so that”. For clarity, it is suggested to replace with “wherein”.
Claim 2 recites “served UEs served by the original access management entity”. For clarity, it is suggested to replace with “the UEs served by the original access management entity”.
Claim 3 recites “all served UEs served by the original access management entity”. For clarity, it is suggested to replace with “all of the UEs served by the original access management entity”.
Claim 4, line 3, recites “so that”. For clarity, it is suggested to replace with “wherein”.
Claim 5, line 4, recites “so that”. For clarity, it is suggested to replace with “wherein”.
Claim 6, line 7, recites “so that”. For clarity, it is suggested to replace with “wherein”.
Claim 8, line 3, recites “the target access management entity”. For clarity, it is suggested to replace with “a target access management entity”.
Claim 8, lines 4-5, recites “an identifier of the original access management entity”. For clarity, it is suggested to replace with “the identifier of the original access management entity”.
Claim 9 recites “served UEs served by the original access management entity”. For clarity, it is suggested to replace with “the UEs served by the original access management entity”.

Claim 15, line 5, recites “the access network entity”. For clarity, it is suggested to replace with “an access network entity”.
Claim 15, line 9, recites “an access network entity”. For clarity, it is suggested to replace with “the access network entity”.
Claim 16 recites “served UEs served by the original access management entity”. For clarity, it is suggested to replace with “the UEs served by the original access management entity”.
Claim 17 recites “all served UEs served by the original access management entity”. For clarity, it is suggested to replace with “all of the UEs served by the original access management entity”.
Claim 18, line 4, recites “so that”. For clarity, it is suggested to replace with “wherein”.
Claim 19, line 7, recites “so that”. For clarity, it is suggested to replace with “wherein”.
Claims 7, 11-14, and 20 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 3-4, recites “a target access management entity”. It is unclear whether or not it is referring to “a target access management entity” in line 2. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 1, line 9, recites “the UE”. It is unclear whether or not it is referring to “moved UEs served by an original access management entity” in line 3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 1, lines 12-13, recites “the identifier of the original access management entity being stored in the access network entity”. It is unclear whether it is referring to (a) “the identifier of the original access management entity that is carried in the message from the UE” in line 10, or (b) “the identifier of the original access management entity currently serving the UE” in lines 11-12. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 2, line 1, recites “the UEs”. It is unclear whether or not it is referring to “moved UEs” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 3, line 1, recites “the UEs”. It is unclear whether or not it is referring to “moved UEs” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4, lines 5-6, recites “an identifier of the target access management entity”. It is unclear whether or not it is referring to “an identifier of the target access management entity” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood. 
Claim 5, line 3, recites “the UEs”. It is unclear whether or not it is referring to “moved UEs” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6, lines 4-5, recites “an address of the target access management entity”. It is unclear whether or not it is referring to “an address of the target access management entity” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7, lines 4-5, recites “an address of the target access management entity”. It is unclear whether or not it is referring to “an address of the target access management entity” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites the limitation "the to-be-moved UEs" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8, line 7, recites “a target access management entity”. It is unclear whether or not it is referring to “the target access management entity” in line 3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8, line 8, recites “the UE”. It is unclear whether or not it is referring to “UEs served by the original access management entity” in lines 6-7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 9, line 1, recites “the UEs”. It is unclear whether or not it is referring to “UEs ... are moved to a target access management entity” in claim 8 lines 6-7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10, line 1, recites “the UEs”. It is unclear whether or not it is referring to “UEs ... are moved to a target access management entity” in claim 8 lines 6-7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 11, line 2, recites “the UEs”. It is unclear whether or not it is referring to “UEs served by the original access management entity” in lines 6-7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15, line 4, recites “a target access management entity”. It is unclear whether or not it is referring to “a target access management entity” in line 3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15, line 9, recites “the UE”. It is unclear whether or not it is referring to “UEs served by the original access management entity” in lines 6-7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16, line 1, recites “the UEs”. It is unclear whether or not it is referring to “UEs ... have been moved to a target access management entity” in claim 15 lines 3-4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17, line 1, recites “the UEs”. It is unclear whether or not it is referring to “UEs ... have been moved to a target access management entity” in claim 15 lines 3-4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18, line 3, recites “the UEs”. It is unclear whether or not it is referring to “UEs served by an original access management entity” in lines 3-4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19, lines 4-5, recites “an address of the target access management entity”. It is unclear whether or not it is referring to “an address of the target access management entity” in claim 15. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 20, lines 4-5, recites “an address of the target access management entity”. It is unclear whether or not it is referring to “an address of the target access management entity” in claim 15. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 20 recites the limitation "the to-be-moved UEs" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 12-14 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because they fail to be limited to embodiments which fall within a statutory category.
Claim 15 recites, “A load relocation system, comprising:
a communications network entity configured to ...
an access network entity configured to ...”
In specification, recites:
[0038] FIG. 1b is a possible communications system instance of FIG. 1a. FIG. 1b includes (User equipment (UE), a radio access network (RAN), a core network, and a Data Network (DN). The user equipment is connected to the core network by using the RAN and is connected to the DN by using the core network, to have services provided by the DN. The core network includes an Access and Mobility Management Function (AMF), an Session Management Function (SMF), a Policy Control function (PCF), and a User plane Function (UPF). In the system architecture shown in FIG. 1b, the RAN is an instance of the access network entity in FIG. 1a, the AMF is an instance of the access management entity in FIG. 1a, and the SMF is an instance of the session management entity in FIG. 1a ...
[0098] FIG. 7 is a schematic diagram of possible functional modules of the RAN in the foregoing embodiments. The device 700 includes a UE transceiver module 701, a network transceiver module 702, a processing module 703, and a storage module 704. The UE transceiver module 701 is configured to communicate with UE, to send a downlink message to the UE or receive an uplink message sent by the UE. The network transceiver module 702 is configured to communicate with a network element or a device in a 5G core network, to receive a message sent by an AMF or an O&M or send a message to the AMF or the O&M. The processing module 703 is configured to process a message received by the 701 or 702 or generate a message to be sent to the UE or the 5G core network, and the message is sent by using the 701 or 702. In addition, information obtained in a message processing process, for example, the AMF routing table or the context information of the UE in the embodiments of this application, is stored in the storage module 704. The storage module 704 is configured to store information obtained after processing or parsing by the processing module 703 and provide an interface for the processing module 703 to perform information query. For example, when the RAN receives an uplink message of the UE, the processing module 703 queries the AMF routing table or the context information of the UE in the storage module 704, to determine an address of an AMF with respect to the RAN.
[0099]   The functional module may be implemented in a form of hardware, or may be implemented in a form of a software functional module. In a simple embodiment, a person skilled in the art may figure out that the form shown in FIG 6 may be used for the RAN 700. For example, the processing module 703 in FIG 7 may be implemented by invoking code in the memory 603 by the processor 601 in FIG 6. This is not limited in this embodiment of this application.
functional modules of the communications network entity in the foregoing embodiments, for example, the original access management entity or the operation and maintenance entity. The communications network entity 900 includes a communications module 901 and a determining module 902. The communications module 901 is configured to communicate with external entities, for example, a RAN and a target access management entity. The determining module 902 is configured to determine a target access management entity for load relocation and send, to the RAN by using the communications module, a correspondence between an identifier of the original access management entity and an address of the target access management entity with respect to the RAN, so that the RAN sends, to the address of the target access management entity with respect to the RAN, a message from UE based on an identifier of the original access management entity that is carried in a message of the UE or based on an identifier of the original access management entity currently serving the UE that is stored in the RAN. The determining module 902 is further configured to determine the identifier of the original access management entity for relocation and send the identifier to the target access management entity by using the communications module 901, so that the target access management entity uses the identifier of the original access management entity as an identifier of the target access management entity after load relocation. When the communications network entity 900 is the original access management entity, the determining module 902 is further configured to determine a context of to-be-moved UE and send the context of the to-be-moved UE to the target access management entity or a data storage functional entity by using the communications module 901. In addition, the communications module 901 is further configured to communicate with a session management entity currently serving the UE. The determining module 902 is further configured to determine a correspondence between the identifier of the original access management entity and an address of the target access management entity with respect to the session management entity and send the correspondence to the session management entity by using the communications module 901. When the communications network entity 900 is an operation and maintenance entity, the communications module 901 further needs to communicate with the original access management entity and sends, to the original access management entity, the identifier of the original access management entity for relocation and an address of the target access management entity with respect to the original access management entity. The identifier of the original access management entity is used by the original access management entity to determine the to-be-moved UE. The address of the target access management entity with respect to the original access management entity helps the original access management entity send a context of the to-be-moved UE to the target access management entity.
[0102]   The functional module may be implemented in a form of hardware, or may be implemented in a form of a software functional module. In a simple embodiment, a person skilled in the art may figure out that the form shown in FIG 6 may be used for the communications network entity 900. For example, the determining module 902 in FIG 9 may be implemented by invoking code in the memory 603 by the processor 601 in FIG 6. This is not limited in this embodiment of this application.

In view of the above, applicant has provided antecedent basis for the claim terminology “a communications network entity configured to …, and an access network entity configured to …”. Applicant has provided intrinsic evidence of embodiment, which is a software module/code/program intended to be covered within the meaning. 

Since it is not until the software program/logic/code/module is converted into an appropriate electronic form to be read and executed by the processor, this embodiment is no more than computer program per se, and therefore non-statutory. 
In view of the above analysis, claim 15 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.
Claims 16-20 are also rejected since they are depended upon rejected claim 15 set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIAN et al. (US 2016/0088518 A1, hereinafter “QIAN”).

Regarding claim 1, QIAN discloses a load relocation method [see Fig. 2, 6, 13, para. 38-41, 54-62; a load balance method], comprising: 
see Fig. 2, 6, para. 39, 56; determining, by a source MME, a target MME (by assigning the MME code of the target MME)], wherein moved UEs served by an original access management entity have been moved to a target access management entity [see Fig. 6, step 600, para. 55; UEs served by the source MME have been moved to the target MME]; and 
sending, by the communications network entity to an access network entity, an identifier of the original access management entity and an identifier of the target access management entity [see Fig. 6, step 601, para. 56; sending, by the source MME to the RAN, GUTI including an identifier of the source MME (M-TMSI) and an identifier of the target MME (MME code of the target MME); also see Fig. 3(b), para. 44, GUTI; Fig. 11(b), para. 72, M-TMSI number range and the source MME code], so that the access network entity sends, to the target access management entity, a message from the UE based on the identifier of the original access management entity that is carried in the message from the UE [see Fig. 6, step 605, para. 59-60; so that the RAN routes, to the target MME, the message from the UE based on the GUTI carried in the message from the UE. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Regarding claim 8, QIAN discloses a load relocation method [see Fig. 2, 6, 13, para. 38-41, 54-62; a load balance method], the method comprising: 
receiving, by an access network entity, an identifier of the original access management entity and an identifier of the target access management entity that are sent by a communications network entity [see Fig. 6, step 601, para. 56; receiving, by the RAN, GUTI including an identifier of the source MME (M-TMSI) and an identifier of the target MME (MME code of the target MME); also see Fig. 3(b), para. 44, GUTI; Fig. 11(b), para. 72, M-TMSI number range and the source MME code that are sent by the source MME], wherein UEs served by the original access management entity are moved to a target see Fig. 6, step 600, para. 55; UEs served by the source MME have been moved to the target MME]; and 
receiving, by the access network entity, a message from the UE [see Fig. 6, step 604, para. 59; receiving, by the RAN, a message from the UE], and sending the message to the target access management entity based on the identifier of the original access management entity that is carried in the message [see Fig. 6, step 605, para. 59-60; and routing the message to the target MME based on the GUTI carried in the message from the UE. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Regarding claim 14, QIAN discloses wherein the communications network entity is the original access management entity [see Fig. 2, 6, para. 39, 56; the source MME].

Regarding claim 15, QIAN discloses a load relocation system [see Fig. 2, 6, 13, para. 38-41, 54-62; a load balance system], comprising: 
a communications network entity [see Fig. 2, 6, para. 39, 56; a source MME] configured to: 
determine a target access management entity [see Fig. 6, step 601, para. 56; determine a target MME by assigning the MME code of the target MME; also see para. 39], wherein UEs served by an original access management entity have been moved to a target access management entity [see Fig. 6, step 600, para. 55; UEs served by the source MME have been moved to the target MME]; and 
send, to the access network entity, an identifier of the original access management entity and an identifier of the target access management entity [see Fig. 6, step 601, para. 56; send, to the RAN, GUTI including an identifier of the source MME (M-TMSI) and an identifier of the target MME (MME code of the target MME); also see Fig. 3(b), para. 44, GUTI; Fig. 11(b), para. 72, M-TMSI number range and the source MME code]; 
an access network entity [see Fig. 2, 6, para. 60; the RAN] configured to send a message from the UE to the target access management entity, based on the identifier of the original access management entity carried in the message from the UE [see Fig. 6, step 605, para. 59-60; configured to route the message from the UE to the target MME, based on the GUTI carried in the message from the UE. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Regarding claims 2, 9, and 16, QIAN discloses with the UEs comprising a portion of served UEs served by the original access management entity [see para. 29; a portion of served UEs (specific test UEs)].

Regarding claims 3, 10, and 17, QIAN discloses with the UEs comprising all served UEs served by the original access management entity [see para. 30; all served UEs (all UEs from the existing pool nodes)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN in view of Zhang et al. (US 2017/0311150 A1, hereinafter “Zhang”).

Regarding claims 5 and 18, QIAN discloses wherein the communications network entity is the original access management entity [see Fig. 2, 6, para. 39, 56; the source MME].
QIAN does not explicitly disclose sending, by the original access management entity, contexts of the UEs to the target access management entity, so that the target access management entity serves the UEs based on the contexts of the UEs that are received.
see Fig. 14, steps S1428-S1432, para. 110-112; sending, by MME-A, context response to MME-B, so that MME-B serves the UE based on the context information of the UE that are received].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending, by the original access management entity, contexts of the UEs to the target access management entity, so that the target access management entity serves the UEs based on the contexts of the UEs that are received”, as taught by Zhang, into the system of QIAN so that the user can be unloaded to the other specified MME [see Zhang, para. 150].

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 6-7, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jokinen et al. (US 2016/0037421 A1) – see Fig. 1-2, 9-11, para. 132-133, 139-140; a handover from a current mobility management entity to a new mobility management entity due to load balancing reasons while a user experience is not affected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-232-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469